                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI
                               SOUTHERN DIVISION
 UNITED STATES OF AMERICA,                         )
                                                   )
                               Plaintiff,          )
                                                   )
                      v.                           )      Case No. 6:14-03088-CR-RK
                                                   )
 JOHN DENNIS SEDERSTEN,                            )
                                                   )
                               Defendant.          )

            ORDER DENYING MOTION FOR COMPASSIONATE RELEASE
       Before the Court is Defendant John Sedersten’s pro se motion for reconsideration
(Doc. 42) of his motion for compassionate release (Doc. 37). The Court denied Defendant’s
motion for compassionate release on May 11, 2020. (Doc. 40.) Defendant now moves for
reconsideration. In support of his motion, Defendant has filed a document, allegedly proving his
administrative remedies have been satisfied.      (Doc. 44-1.)    The Court remains unsatisfied
Defendant’s administrative remedies were satisfied. However, even if Defendant exhausted his
administrative remedies, he still fails to establish extraordinary and compelling reasons for his
release, particularly in light of his criminal history and the significant economic danger he poses
to the community.
       Accordingly, it is hereby ORDERED that Defendant Sedersten’s motion for
reconsideration (Doc. 42) is DENIED.
       IT IS SO ORDERED.
                                            s/ Roseann A. Ketchmark
                                        ROSEANN A. KETCHMARK, JUDGE
                                        UNITED STATES DISTRICT COURT

  DATED: June 19, 2020




          Case 6:14-cr-03088-RK Document 46 Filed 06/19/20 Page 1 of 1
